DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
                                                        Status of claims
	Claims 2-14, 16, 21 and 22 as amended and new claims 23-25 as filed on 12/10/2020 are pending and under examination in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 2-14, 16, 21 and 22 as amended and new claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 as amended and new claims 23-25 now recite that the claimed device is capable “simultaneously detecting bacteria”  from several and various genera (claim 
                                                   New matter
Claims 2-14, 16, 21 and 22 as amended and new claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Insertion of the limitation “simultaneously detecting bacteria” of all kinds (meaning distinguishing between variety of genera and specific strains) that are recited in claims 21 and 23-25 has no support in the as-filed specification. 
 The insertion of this limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the newly inserted limitation that would show possession of the concept 
First, there is no literal support for the phrase “simultaneously” detecting all kinds of bacteria and there is no literal support for the concept of “simultaneously” detecting or distinguishing bacteria from several and various bacterial genera.
Secondly, the specification describes that a “single” microbial sample selected from various species is used as inoculum for device (see published application par 0169, 0178, 0187, 0205). The specification does not describe that a mixture of various kinds of bacteria being used as inoculum to demonstrate that all kinds of bacteria can be distinguished one the others. The specification present results as total counts for each individual bacterial sample used alone (tables 12-13).
Third, chromogenic markers used for specific enzymes are all the same (see claim 10; see table 11) and they all provide for a single color such as blue (as evidenced by the cited Miller at col. 10, lines 5-16). Thus, the various kinds of bacteria cannot be distinguished by specific enzymatic substrates as claimed when associated with chromogenic markers as described and as claimed.
Therefore, there is no sufficient support for the newly inserted limitiaotn.  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of limitation drawn to “simultaneously detecting bacteria” of all kinds is considered to be the insertion of new matter for the above reasons.
Scope of enablement
Claims 2-14, 16, 21 and 22 as amended and new claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting or enumerating various bacteria as a total counts, does not reasonably provide enablement for detecting as distinguishing various kinds of bacteria. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Nature of invention is direct to a device comprising mechanical structural parts (cover, sheet, layer) and chemical ingredients (indicator reagents) as intended for culturing and detecting microorganisms. 
Breadth of the claims is directed to a device capable to “simultaneously” detecting or distinguishing bacteria from several and various bacterial genera including specific strains.
Amount of guidance and working examples are limited to enumeration of total numbers of a single microbial sample comprising a single representative from various bacterial genera. See published application par 0169, 0178, 0187, 0205 and see tables 12-13).
The same chromogenic markers are used for all specific enzymes (see claim 10; see specification table 11); and they all provide for a single color such as blue (as evidenced by the cited Miller at col. 10, lines 5-16). Thus, the various kinds of bacteria would all turn into the same color and they could not be distinguished by specific 
Therefore, although claimed bacteria can be potentially enumerated in the claimed device, the claimed bacteria cannot be distinguished one from the others in the claimed device because they all would have the same color as result of using the same chromogenic marker for all enzymatic substrates. 
	Therefore, neither specification nor the prior art can be said to support the enablement of the claims over their breath. 
	Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the limited amount of guidance and limited number of working examples in the specification, the nature of the invention, the state of the prior art, breadth of the claims and the unpredictability of the art.
	Thus, the scope of the claims is not commensurate with the teachings of enablement of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-14, 16, 21, 22 as amended and new claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,753,834 (Miller et al), US . 
The cited US 8,753,834 (Miller et al) is relied upon for the disclosure of a device for culturing and detecting microorganisms, wherein the cited device comprises the same mechanical structural parts (cover, sheet, layer; see figures) and the same chemical ingredients (indicator reagents for the same enzymatic substrates; see col. 9-10). 
The cited US 8,753,834 (Miller et al) explicitly acknowledges that a large variety of bacteria are detected by cited device including representative of bacteria genera as recited claim 21 and claims 23-25 (representative strains); for example: see col. 6, lines 3-6. 
In particular, with respect to the first independent claim 21, the cited US 8,753,834 (Miller et al) discloses a device for culturing and detecting microorganisms, wherein the device comprises (entire document and figure 1): 
a self-supporting substrate having a first major surface (item 112 on figure 1) and a second major surface (item 126 on figure 1), 
a cover sheet (item 120; see col. 9, line 3) attached to the substrate sheet or coupled to the substrate sheet of base member with the substrate sheet (col. 9, lines 15),
a sample-receiving zone (microporous membrane 150) between substrate sheet and cover sheet (col. 9, lines 10-15); 

a plurality of indicator agents (col. 9, lines 55-60) comprising: 
three enzyme activity indicator reagents for detecting glycosidase enzyme activities (col.10, lines 29-33);
an enzyme activity indicator reagent for detecting alkyl esterase enzyme activity (col.10, lines 20-22; 47-49 and 58-59);
a redox indicator comprising tetrazolium salt and (col. 9, lines 51-52; col.19, line 13);
an enzyme activity indicator reagent for detecting phosphatase enzyme activity (col. 10, 23-28, 50-52, 60-61); 
wherein each of the plurality of indicator agents comprises a detectable reporter groups (col.10, lines 5-68);
wherein each of the plurality of indicator agents is deposited in the layer adhered to the substrate sheet (116; col. 7, lines 3-5, 20) or cover sheet (120/126, col. 9, lines 14-18); 
wherein the layer (116) is in fluid communication with the sample-receiving zone (150) when a liquid sample is deposited (col. 7, lines 63-66; col.15, 55-57).
The cited US 8,753,834 (Miller et al) explicitly acknowledges that a large variety of bacteria are detected by cited device including representatives of bacterial genera as recited claim 21 and 23-25 (representative strains of the claimed genera) including Bacillus, Enterobacter, Enterococcus, Escherichia, Pseudomonas, Staphylococcus, Streptococcus, Vibrio, Yersinia (col. 6, lines 3-6) and Microbacterium (col. 20, line 8).
Although the cited US 8,753,834 (Miller et al) might not list all bacterial genera as claimed, a large variety of claimed bacteria are detected by the cited device. The additional cited document US 8,420,345 (Orenga) demonstrates that all presently claimed bacteria including  Alkaligenes, Citrobacter, Proteus, Haemophillus, Kocura and all other presently claimed bacteria (see col. 2, lines 12-24) are detected when substrates for claimed glycosidases (including beta-glucosidase, alpha-glucosidase, beta galactosidase), for claimed esterase and for claimed phosphatase are incorporated into detection medium (see col. 5, lines 20-26).
Therefore, the culture device of the cited US 8,753,834 (Miller et al) is capable to perform the same intentional function as claimed with regards to simultaneous detection of all kinds of bacteria as recited in claim 21 and as recited in claims 23-25 for the representatives of bacterial genera of claim 21. 
Further, as applied to claim 2, the cited device of US 8,753,834 (Miller et al) comprises adhesive composition 114 (col. 6, lines 29-31) between substrate sheet 116 and first layer 112. 
As applied to claim 3, in the device of US 8,753,834 (Miller et al) microporous membrane 150 air permeable for having pores. 
As applied to claims 4 and 22, the cited device of US 8,753,834 (Miller et al) also comprises a nutrient medium or nutrients to facilitate growth of microorganisms (col. 7, line 3), and the disclosed nutrients include casein and yeast extract (table 1, col.18). Casein is major protein of skim milk, and, thus, a nutrient of skim milk within the 
As applied to claims 5-7, the cited device of US 8,753,834 (Miller et al) comprises member 120 which is the same as member 110; and it contains another or second adhesive 124 adhered to the cover sheet 120/122, and it contains another or fourth layer with hydrogel composition 126. The plurality of indicators are within 126 (col. 12, lines 33-44).
As applied to claim 8, the cited device of US 8,753,834 (Miller et al) comprises a mixture of gelling agents (col. 6, lines 66-67; col. 7, line 19; col.12, line 17; col.15, line 18).
As applied to claims 9 and 10, the cited device of US 8,753,834 (Miller et al) comprises reagents such as 5-bromo-4-chloro-3-indolyl-beta-galactopyranoside, 5-bromo-4-chloro-3-indolyl-alpha-D-glucopyranoside, and 5-bromo-4-chloro-3-indolyl-beta-D-glucopyranoside (col.10, lines 11-14). 
As applied to claim 12, the cited device of US 8,753,834 (Miller et al) comprises reagent 5-bromo-4-chloro-3-indolyl-phosphate (col.10, line 3).
Regarding claim 13, as drawn to the intended use of the device of US 8,753,834 (Miller et al) for determining microorganisms in a liquid sample, the cited document 
Regarding claim 14, the cited device of US 8,753,834 (Miller et al) comprises a nutrient as explained above.
As applied to claim 16, the cited device of US 8,753,834 (Miller et al) comprises hydrogel-forming composition comprising dry powders (col. 7, line 19).
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 2-14, 16, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,753,834 (Miller et al), US 8,420,345 (Orenga), Ferreira (Food Chemistry, 1997, vol. 60, no. 2, pages 251-254) and Csonka  (J. Biol. Chem. 1935, 109: 703-715) as applied to claims 2-10, 12-14, 16, and 21-25 above, and further in view of US 6,387,650 (Townsend et al).
The cited US 8,753,834 (Miller et al) is relied upon for the disclosure of a device for culturing and detecting microorganisms, wherein the cited device comprises the same mechanical structural parts (cover, sheet, layer; see figures) and the same chemical ingredients (indicator reagents for the same enzymatic substrates; see col. 9-10).  The cited US 8,753,834 (Miller et al) explicitly acknowledges that a large variety of bacteria are detected by cited device including representative of bacteria genera as 
Regarding claim 11, the cited US 8,753,834 (Miller et al) teach incorporation of various reagents for detecting microbial esterase activity. But they are silent about indolyl-acetate.
However, substrates teach incorporation of reagents for detecting microbar esterase activity (col. 3, line 53) including indolyl-acetate (col.13, line 50).
The cited US 6,387,650 (Townsend et al) also teach incorporation of nutrients for facilitating microbial growth (col. 2, lines 31-35) including L-alanine (col. 3, line 1; col.14, lines 43).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine all claimed indicators and nutrients in a device for detecting microorganisms with a reasonable expectation of success in detecting microorganisms because all claimed indicators and nutrients have been known and used in various combinations the methods for detecting microbes and because prior art teaches and suggests modifications in test panels with plurality of indicator agents for optimization in detecting microbes. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC§ 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

 Claims 2-14, 16, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US 8,921,067 (Chandrapati et al) in view of US 8,753,834 (Miller et al).
Although the pending claims and issued claims of US 8,921,067 are not identical, they are not patentably distinct from each other because both are directed to device for culturing and detecting microorganisms, wherein the devices comprises identical body parts and same or similar layers with the same indicators reagents for detecting microbial enzymatic activities. 
Although the issued claims of US 8,921,067 (Chandrapati et al) do not recite incorporation of tetrazolium reagent, the use of tetrazolium reagent in a microbial culture device having the same structure (same body parts and same specific enzymatic substrate) is well known as evidenced by US 8,753,834 (Miller et al), particularly as an additional non-specific reagent for general detection of microbial viability; for example: see col. 9, lines 43-50.  Thus, incorporation of tetrazolium is an obvious practice. 

Therefore, the inventions as claimed are co-extensive. 
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive and moot in view of new grounds of rejections. 
Claim rejection under 35 U.S.C. 102 (a) (2) as being anticipated by as US 8,753,834 (Miller et al) has been withdrawn in view of Patent Board decision (mailed on 10/30/2020) since “Miller does not disclose the recited indicator reagents in the specific numbers and types as required by claim 21” (Patent Board decision page 5, par. 2). However, Patent Board clearly acknowledges and recognizes that “Miller discloses various indicator reagents which include those recited” in the claim 21 (Patent Board decision page 5, par. 2).
With regard to claim rejection under 35 USC§ 103 and as applied to the teaching by Miller Appellant’s main argument is that the cited device of Miller does not allow for “simultaneous detecting” all bacteria recited in the claim 21. 
This argument is not persuasive because the cited device comprises the same structural parts as the same various indicator reagents which include those recited is the claims. Thus, the cited device is capable of being used for the same purpose. 
Moreover, the cited US 8,753,834 (Miller et al) explicitly acknowledges that a large variety of bacteria are detected by cited device including representatives of bacterial genera as recited claim 21 and 23-25 (representative strains of the claimed Bacillus, Enterobacter, Enterococcus, Escherichia, Pseudomonas, Staphylococcus, Streptococcus, Vibrio, Yersinia (col. 6, lines 3-6) and Microbacterium (col. 20, line 8).
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 24, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653